Citation Nr: 1733951	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 17, 2015.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 17, 2015, to include consideration of Special Monthly Compensation (SMC) thereafter.




REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to May 1971.  His awards and decorations include the Army Commendation Medal with Valor Device.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his January 2013 substantive appeals, the Veteran requested a video conference hearing before the Board.  The Veteran's request to withdraw his hearing request was received in September 2015.

In April 2016, the Board remanded the issues of service connection for back and eye disabilities as well as TDIU for evidentiary development.  These issues have been returned to the Board for appellate review.

In April 2016, the Board also referred the issues of service connection for a dental condition and peripheral neuropathy to the RO for appropriate action and denied the issues of service connection for hypertension, dental condition for compensation purposes, and heat exhaustion, as well as higher initial ratings for service-connected diabetes mellitus, type II, and PTSD prior to September 17, 2015.

The Veteran appealed the April 2016 Board decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated February 8, 2017 granted the motion and remanded to the Board the issues of entitlement to an initial rating in excess of 50 percent for PTSD prior to September 17, 2015 and service connection for peripheral neuropathy.

The issues of entitlement to service connection for peripheral neuropathy, eye disability, and back disability, as well as TDIU prior to September 17, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

Prior to September 17, 2015, the Veteran's service-connected PTSD more closely approximated manifestations of occupational and social impairment, with deficiencies in most areas without total occupational or social impairment due to psychiatric symptomatology.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, and no higher, for PTSD prior to September 17, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned for the issue of entitlement to an initial rating in excess of 50 percent for PTSD prior to September 17, 2015, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations and offering a hearing.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Moreover, the Veteran's attorney noted in a July 2017 written brief that the Veteran waives any duty to notify errors.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected PTSD in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran filed his initial claim requesting service connection for PTSD on June 26, 2009.  In the February 2010 VA rating decision, service connection for PTSD was granted and an initial 30 percent rating was assigned for the entire appeal period effective from June 26, 2009.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the appeal period, the RO increased the disability rating to 50 percent for the entire appeal period effective from June 26, 2009 in a January 2013 rating decision the Veteran's PTSD rating was increased to 100 percent effective from September 17, 2015.  Since the 50 percent disability rating is not the maximum rating available prior to September 17, 2015, the issue remained on appeal and was denied by the Board in an April 2016 decision.  See AB v. Brown, 6 Vet. App. 35 (1993).  As noted above, this issue has been returned to the Board pursuant to the February 2017 JMR.

In the JMR, the parties agreed that the Board did not provide adequate reasons or bases as to why the Veteran's symptomatology did not nearly approximate the criteria for an initial rating in excess of 50 percent for PTSD prior to September 17, 2015.  Specifically, the Board did not adequately explain whether the Veteran's symptomatology (of irritability, auditory flashbacks, detachment from others, intrusive memories, sleep impairment, difficulty concentrating, chronic anxiety, daily panic attacks, hypervigilance, sadness, feelings of worthlessness, exaggerated startle response, nightmares, low energy level, memory impairment, flattened affect, impaired judgment and abstract thinking, agitation, and suspiciousness) and residual effects on functioning were associated with the 70 percent rating criteria or are symptoms "of similar severity, frequency, and duration" for the 70 percent rating.  Moreover, the Board failed to adequately address symptomatology set forth in June 2009 and January 2012 private opinions by Dr. S. S.

As such, the Board considers, again, whether an initial rating in excess of 50 percent for PTSD is warranted at any time within one year prior to the date of claim on June 26, 2009 to September 16, 2015.

Pursuant to the General Rating Formula for Mental Disorders, a rating of 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 100 percent, the maximum available, is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. 

VA implemented usage of the DSM-5, effective August 4, 2014; however, the VA Secretary has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As this case was initially certified to the Board in February 2014, the DSM-5 is not for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Review of VA psychiatric treatment records from June 26, 2008 to September 16, 2015 document the following psychiatric symptomatology. 

VA treatment records prior to April 2009 do not indicate any worsening PTSD symptomatology. 

In an April 2009 VA treatment record, the Veteran reported multiple traumatic events he endured while serving in Vietnam.  He indicated having a bad temper, being irritable and angry.  He stated that around 2008 when he began to take care of his mother, he found articles she kept regarding people he killed in Vietnam.  He indicated this discovery triggered olfactory and auditory flashbacks.  He reported having nightmares and feeling numb and detached from others, activities or his surroundings.  He also indicated feeling constantly on guard, watchful or easily startled.  It was noted that the Veteran was pleasant and cooperative with the interview and was oriented to person, place and time.  The treatment provider did not notice any delusions, obsessive thoughts or phobias.  Suicidal and homicidal thoughts were denied.  A GAF score of 70 was assigned.  A May 2009 VA treatment record indicated the Veteran was seeking treatment for anxiety reduction and that he was continuing to experience combat related flashbacks, although he denied hallucinations.  A GAF score of 65 was assigned.  A June 2009 record indicated mood swings and continuing flashbacks.  A GAF score of 60 was assigned.  In September 2009, the Veteran was calm, cooperative, well groomed, appropriately dressed, alert, oriented, and demonstrated good eye contact, euthymic mood, congruent affect, clear and coherent speech, organized and goal directed thought processes, and good judgment.  The Veteran also denied preoccupations, delusions, hallucinations, and suicidal and homicidal thoughts or plans.  A GAF score of 60 was assigned.  In October 2009, the Veteran reported intrusive memories, avoidance of trauma related cues, decreased sleep, easy startle reflex, irritability and problems concentrating.  He denied suicidal or homicidal ideation.  It was noted he was alert and oriented to person, time, and place and that his thought processes were goal directed and not delusional.  In December 2009, the Veteran's PTSD was noted to be mild to moderate and a GAF score of 65 was continued.

In a June 2009 psychological report by a private doctor, Dr. S. S., it was noted the Veteran was experiencing nightmares and flashbacks.  The doctor indicated the Veteran had chronic anxiety and that panic attacks had been occurring once or more daily.  The Veteran reported hypervigilance and experiencing a rapid heart rate during anxiety episodes.  The Veteran noted feeling a sense of guilt, irritability, sadness, feelings of worthlessness, as well as difficulty concentrating and thinking clearly.  The doctor indicated these symptoms were severe "leading to possible debilitation."  The doctor stated the Veteran had moderate-severe anxiety and moderate-severe depression.  It was noted that his social functioning was good, although he had the potential for withdrawal.  His concentration was presently unimpaired as were his activities of daily living, although there was potential for impairment.  Dr. S. S. assigned a GAF score of 50.

At a December 2009 VA examination for PTSD, the Veteran reported symptoms of depression, irritability, sleep impairment, poor concentration, avoidance, hypervigilance, exaggerated startle response and anxiety.  The Veteran indicated he had been married 38 years and that his relationship with his family was good, although his irritability and becoming easily angered affected his relationships.  He reported he had no friends and enjoyed few leisure activities.  The Veteran denied suicidal ideation, delusions, hallucinations, panic attacks, episodes of violence or homicidal thoughts.  The Veteran's affect was constricted and his mood was anxious.  His speech, psychomotor activity and thought processes were noted to be normal.  Immediate memory was mildly impaired.  The examiner assigned a GAF score of 51.

In February 2011, the Veteran presented to the VA crisis clinic.  He indicated depressed mood, sleeping two hours and feeling unmotivated.  His grooming was stated to be fair and he was pleasant and cooperative with the interviewer.  A GAF score of 55 was assigned.

In January 2012, Dr. S. S. provided a psychological evaluation of the Veteran.  It was noted the Veteran had enjoyed "successful careers, marriage, family, business, and highly technical endeavors, and an adventurous lifestyle."  However, Dr. S. S. provided the opinion that in recent years the need for treatment had arisen because of the decline in the Veteran's physical health.  It was noted also he was experiencing flashbacks and nightmares.  Dr. S. S. noted that "as of today, he is now defined as permanently and totally disabled" because he could not do his past job related to aviation.  The doctor opined that there was "a highly probable and predictable decompensation in all his areas of current success."  It was noted also that, although the Veteran continued to enjoy "continuing business, family, and outside adventure and other successful experiences ... there remain[ed] the probability of a complete decompensatory (sic) experience (complete break-down) from the emergence of a severely debilitating posttraumatic stress disorder."  As to his current psychiatric symptoms, Dr. S. S. identified chronic anxiety and panic attacks.  The Veteran described "generalized anxiety, avoidance of certain locations or situations for fear they would precipitate an anxiety attack."  The Veteran also indicated feelings hypervigilance.  It was noted the Veteran's report of the level of interference of functioning could be considered severe, leading to possible debilitation.  The Veteran denied suicidal ideas or intentions.  It was noted he occasionally lost control of his anger.  It was noted he was "glum, friendly, angry, fully communicative, casually groomed, over weight, but tense, looks unhappy."  His speech was normal in rate, volume, and articulation and was coherent and spontaneous.  His language skills were intact.  Dr. S. S. noted that there were no signs of hallucinations, delusions, bizarre behaviors or other indicators of psychotic process.  His associations were intact, thinking was logical and his thought content was appropriate.  He was noted to be fully oriented.  There were no signs of hyperactive or attentional difficulties, although agitation was present.  A GAF score of 50 was assigned.  This assignment appeared to also consider the state of his physical health along with his psychological symptomatology.

In a September 2012 VA treatment record, a GAF score of 65 was assigned.  The Veteran reported his primary problems were poor sleep with occasional nightmares.  He reported daytime flashbacks and hypervigilance on most days of the week.  He denied helplessness, hopelessness, suicidal ideation or homicidal ideation.  He reported a good relationship with his wife and children who lived nearby and that he continued to engage in hobbies such as participating in Jeep club.  Appropriate grooming was noted and his cognitive functioning was noted to be grossly intact.

In December 2012, the Veteran reported an unchanged mood.  He noted continued nightmares, flashbacks, intrusive thoughts and hypervigilance on most days of the week.  He indicated that the intensity of them had not changed a lot from before, but his medications were helping.  He described his mood as "ok" and reported that he had fair concentration.  A GAF score of 65 was assigned.

In September 2013, the Veteran sought VA treatment and a GAF score of 65 was assigned.  He indicated he was "hanging in there."  The Veteran reported to a mild improvement in mood and that his irritability and anxiety were noted to be decreased following a vacation with his daughter.  He indicated his mood was manageable at the present without medication.  He reported occasional nightmares and stated flashbacks and intrusive thoughts were unchanged in frequency and intensity.  In October 2013, the Veteran was also assigned a GAF score of 65 and reported feeling depressed, hopeless, and helpless, having poor sleep, and denied having suicidal and homicidal ideation and hallucinations.

In January 2014, the Veteran reported a fair mood.  He indicated enjoying the holiday with his family and grandchildren.  He noted that he continued to have re-experiencing, hyperarousal and avoidance symptoms from combat exposure in Vietnam, to include intrusive thoughts and flashbacks that happened most days of the week.  He indicated his interest was fair to low and his energy level remained low.

As noted above, the December 2009 VA examiner assigned the Veteran GAF scores of 51.  The Board acknowledges that a private physician assigned the Veteran a GAF score of 50 in June 2009 and January 2012, and VA treating physicians assigned the Veteran the following GAF scores: 55 (February 2011), 60 (May 2009 and September 2009), 65 (May 2009, December 2009, September 2012, December 2012, September 2013, and October 2013), and 70 (April 2009).

A score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.

A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

A score between 61 and 70 reflects mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  Higher scores correspond to better functioning of the individual.

After review of the pertinent evidence of record prior to September 17, 2015, as discussed above, the Board finds the evidence establishes the Veteran's service-connected PTSD more closely approximated manifestations of occupational and social impairment, with deficiencies in most areas due to his PTSD symptomatology discussed above.  Nevertheless, his overall psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate total occupational and social impairment due to the service-connected PTSD at any time during the appeal period to warrant the maximum rating available.  In fact, review of the evidentiary record prior to September 17, 2015 indicates the Veteran demonstrated ongoing relationships with his wife and family, appropriate behavior, coherent speech, orientation to person, place, and time, goal directed thought processes, no impairment of completing activities of daily living, and he denied hallucinations and hurting himself or others.  As such, an initial rating of 70 percent, and no higher, is warranted prior to September 17, 2015.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board is aware that the symptoms listed under the next-higher rating of 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to such an evaluation requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered this next-higher rating for the entire initial appeal period prior to September 17, 2015 but finds that it is rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 70 percent as they do not manifest with the severity required for the maximum rating, which requires total social and occupational impairment.

Lastly, the Board has considered the Veteran's reported history of symptomatology related to the service-connected PTSD.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to identify specific level of his service-connected psychiatric disability according to the appropriate Diagnostic Code and relevant rating criteria, as the record does not show that he has the necessary training, skills, or expertise to make this determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the scheduler rating for the service-connected disability on appeal has been in effect for appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.


ORDER

An initial rating of 70 percent, and no higher, for PTSD prior to September 17, 2015 is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Pursuant to the February 2017 JMR, the parties agreed that a remand is warranted for the claim of entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II, to be issued a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Next, pursuant to the April 2016 Board remand, the RO was instructed, in part, to associate all outstanding VA treatment records with the electronic claims file.  Review of the evidentiary record shows the most recent VA treatment record associated with the claims file is dated in January 2014 (located in Virtual VA) from the Broward County VA Outpatient Clinic.  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As a result, a remand is needed for the RO to obtain and associate with the claims file all outstanding VA treatment records that have not already been associated with the claims file, to include those dated January 2014 forward.  These records are potentially relevant to properly adjudicating the issues of entitlement to service connection for eye and back disabilities on appeal.

The RO was also instructed to schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability/ies.  In February 2017, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) for back (thoracolumbar spine) conditions.  The Veteran reported, in part, the onset of "low back pain in Vietnam as he had to carry heavy packs of over 100 pounds for more than 12 months while in combat as he was in infantry."  Following the examination and review of the claims file, the VA examiner rendered a diagnosis of lumbar spondylosis, spinal stenosis, and concluded the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained the following:

Service medical records reveal[ed] no low back complaints, diagnosis and/or treatment[,] [s]eparation exam in 1971 was negative for spine and/or neurological findings[, and] [e]vidence of low back complaints, diagnosis and treatment is first documented in the Private Orthopedic Medical Records since 2000.

The Board finds, for purposes of this remand, that the rationale provided by the February 2017 VA examiner did not consider the Veteran's competent lay evidence of pain during active combat service as reported by the Veteran during the appeal period.  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, a remand is needed to obtain an additional VA medical opinion for the issue of entitlement to service connection for a back disability.

Lastly, a remand is also needed for the issue of entitlement to a TDIU prior to September 17, 2015, to include consideration of SMC thereafter.  While the Board remands the issues noted above, those decisions may impact the claim for TDIU.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case addressing the issue of entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.  A timely perfected appeal must be filed to vest the Board with appellate jurisdiction over the claim.  Otherwise the appeal may be closed by the AOJ.

2.  Obtain and associate with the claims file all outstanding VA treatment records that have not already been associated with the claims file, to include those dated January 2014 forward from the Broward County VA Outpatient Clinic.

Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran must be notified.

3.  Obtain an additional medical opinion from a qualified clinician for the Veteran's back disability.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale for any opinion expressed must be provided.

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's diagnosis of lumbar spondylosis, spinal stenosis  (rendered by February 2017 VA examiner) (even if since resolved) manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service, to include the Veteran's reported symptoms of low back pain during active combat service.

4.  Then, the RO should review the medical opinion to ensure that the requested information was provided.  If the opinion is deficient in any manner, the RO must implement corrective procedures.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


